RENDERED: MAY 28, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0717-MR

WAKEEM I. POUNCY-ALLEN                                               APPELLANT


                  APPEAL FROM KENTON CIRCUIT COURT
v.                 HONORABLE KATHLEEN LAPE, JUDGE
                        ACTION NO. 18-CR-00783


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: This is a criminal case in which the Appellant, Wakeem

Pouncy-Allen, appeals from an order of the Kenton Circuit Court that denied his

motion to withdraw his guilty plea. After our review, we affirm.

             Pouncy-Allen was indicted in Kenton County on three felony cases

assigned to two different divisions. In the case before us, Kenton Circuit Court,

First Division, No. 18-CR-00783, Pouncy-Allen was indicted on June 28, 2018, for
three counts of trafficking in a controlled substance in the first degree, less than

four grams cocaine; two counts of trafficking in a controlled substance in the first

degree, heroin; and of being a persistent felony offender (PFO) in the first degree.

               Pouncy-Allen was also charged with possession of a handgun by a

convicted felon and being a PFO in the second degree;1 receiving stolen property,

firearm; and being a PFO in the first degree.2 Those charges were assigned to the

Kenton Circuit Court, Fourth Division.

               On January 15, 2019, Pouncy-Allen entered a guilty plea. The trial

court summarized the pertinent sequence of events in its order of March 20, 2020:

                      A change of plea hearing . . . was held July 15,
               2019. . . . [Pouncy-Allen] was represented by Hon. Eva
               Hagar . . . . Ms. Hagar told the Court that [there] was a
               global resolution for all three cases[3] between the two
               divisions [and] that if for any reason one of the plea
               recommendations were [sic] rejected, all pleas would be
               withdrawn, and the cases would be set for trial. The
               Court then read the recommendation from the
               Commonwealth [and] conducted the plea colloquy. The
               court found Pouncy-Allen to be capable of reading and
               understanding the motion to enter a guilty plea, that he
               understood his constitutional rights and that he
               understood which rights he was giving up, that he was
               satisfied with his attorney, that he had all the time he
               needed to speak with her about the case, and that he had

1
    No. 18-CR-00992.
2
    No. 18-CR-00993.
3
 Pouncy-Allen pled guilty in exchange for a recommendation of a sentence of 12 years in this
case. He entered a plea in No. 18-CR-992 in exchange for a recommendation of 15 years; the
two sentences would run concurrently for 15 years, and No. 18-CR-993 would be dismissed.

                                             -2-
                not been coerced or induced to accept the guilty plea.
                The Court outlined the penalties that the defendant could
                receive should he be found guilty at trial. The Court read
                again . . . the recommendation from the Commonwealth,
                the defendant indicated he understood the plea agreement
                and was not offered any other benefits to accept the offer.
                The defendant then told the Court in his elocution that he
                sold drugs. The Court inquired if he sold cocaine and
                heroin on several occasions, Pouncy-Allen answered,
                “Yes ma’am”.

However, before he could be sentenced, Pouncy-Allen notified Attorney Hagar

that he wanted to withdraw his pleas. The trial court appointed conflict counsel.

                On January 24, 2020, Pouncy-Allen filed a motion to withdraw guilty

plea pursuant to RCr4 8.10 and RCr 11.42. Pouncy-Allen argued that his plea was

not voluntary because defense counsel provided deficient performance and advised

him “off-camera” that he could withdraw his guilty plea before sentencing for any

reason.

                The trial court conducted a hearing on January 31, 2020. The parties

presented closing arguments on February 24, 2020, after which the trial court

explained that it had watched the videos -- including the change-of-plea hearing,

which the trial court went over in detail. The trial court stated that it would review

everything again and write an order, but it also advised it had not seen anything to

indicate that Pouncy-Allen was not fully aware of what was going on.



4
    Kentucky Rules of Criminal Procedure.

                                            -3-
              By an order entered on March 20, 2020, the trial court denied Pouncy-

Allen’s motion as follows:

               Pouncy-Allen testified that he was told by Hagar that he
               could withdraw his plea for any reason. He testified that
               Hagar had only come to see him a week before, . . . that
               Hagar did not go over the evidence in his case with him.
               He further testified that before the current hearing, he
               had asked a couple of lawyers at the jail if he could
               withdraw his plea. He indicated that they said “yes”.
               When asked by the Court the names of these attorneys
               he spoke with, Pouncy-Allen could only recall one
               attorney, Chase Cox.

                     Ms. Hagar, who represented the defendant at the
              change of plea testified that she is the current director of
              the Campbell County Department of Public Advocacy,
              and has held this position for seven or eight years. . . .5
              [S]he visited Pouncy-Allen approximately ten times in
              the Kenton County Detention Center. She admitted that
              she saw him “late in the game” but began visiting him in
              March 2019. She went over all the discovery with him,
              once on a Saturday for several hours. She testified that
              she never advised him that he could withdraw his plea for
              any reason at all. Further, she testified that she has never
              told a client that a plea could be withdrawn for any
              reason. She did discuss with the defendant that pursuant
              to the global plea agreement “that if one plea fell, the
              whole deal would blow up, essentially”. . . . [S]he felt
              the evidence was very strong case [sic], in one of the
              controlled buys. Hagar agreed that it was her
              recommendation for the defendant to take the plea,
              because of the parole eligibility in the offer.




5
 The order reflects that Ms. Hagar was brought in due to a conflict with Kenton County
Department of Public Advocacy.

                                             -4-
              In analyzing the applicable law, the trial court found that a proper plea

colloquy had been conducted. It also concluded that based upon the totality of the

circumstances and the evidence, Pouncy-Allen had entered his plea knowingly,

voluntarily, and intelligently. It also found that Attorney Hagar was professionally

competent and that there was no basis for a determination of ineffective assistance

of counsel.

              On appeal,6 Pouncy-Allen argues that his plea was not “truly

knowingly entered because he did not understand the law in relation to the facts of

his case,” citing Boykin v. Alabama, 395 U.S. 238, 243 n.5, 89 S. Ct. 1709, 1712,

23 L. Ed. 2d 274 (1969). As the Commonwealth correctly notes, this citation

refers to McCarthy v. United States, 394 U.S. 459, 467, 89 S. Ct. 1166, 1171, 22 L.

Ed. 2d 418 (1969) (that Rule 11 of the Federal Rules of Criminal Procedure

requires judge satisfy himself of factual basis for the plea). Pouncy-Allen further

contends that despite trial counsel’s testimony (i.e., that she did not tell him that he

could withdraw his plea for any reason), no one ever affirmatively told him that he

could not do so.

                    When a criminal defendant pleads guilty, Rule
              8.10 of the Kentucky Rules of Criminal Procedure (RCr)
              requires the trial court receiving the guilty plea to
              determine on the record whether the defendant is

6
 Pouncy-Allen also appealed the denial of his motion to withdraw his guilty plea in No. 18-CR-
00992, which is pending before this Court in Case No. 2020-CA-0582-MR.



                                             -5-
             voluntarily pleading guilty. Whether a guilty plea is
             voluntarily given is to be determined from the totality of
             the circumstances surrounding it. The trial court is in the
             best position to determine the totality of the
             circumstances surrounding a guilty plea. Once a criminal
             defendant has pleaded guilty, he may move the trial court
             to withdraw the guilty plea, pursuant to RCr 8.10. If the
             plea was involuntary, the motion to withdraw it must be
             granted. However, if it was voluntary, the trial court
             may, within its discretion, either grant or deny the
             motion. Whether to deny a motion to withdraw a guilty
             plea based on a claim of ineffective assistance of counsel
             first requires a factual inquiry into the circumstances
             surrounding the plea, primarily to ascertain whether it
             was voluntarily entered. The trial court’s determination
             on whether the plea was voluntarily entered is reviewed
             under the clearly erroneous standard. A decision which
             is supported by substantial evidence is not clearly
             erroneous. If, however, the trial court determines that the
             guilty plea was entered voluntarily, then it may grant or
             deny the motion to withdraw the plea at its discretion.
             This decision is reviewed under the abuse of discretion
             standard. A trial court abuses its discretion when it
             renders a decision which is arbitrary, unreasonable,
             unfair, or unsupported by legal principles.

Rigdon v. Commonwealth, 144 S.W.3d 283, 287-88 (Ky. App. 2004) (footnotes

and internal quotation marks omitted) (italics original).

             We are satisfied from our review of the record that substantial

evidence supports the trial court’s determination that Pouncy-Allen entered his

plea knowingly, voluntarily, and intelligently and that Ms. Hagar’s counsel was

professionally competent. We cannot conclude that the trial court abused its

discretion in denying the motion to withdraw.


                                         -6-
              Next, Pouncy-Allen argues that the trial court violated his right to be

present during sentencing by forcing him to participate in video sentencing. Due

to COVID, the sentencing hearing was conducted remotely on April 27, 2020. Mr.

Pouncy-Allen did not agree. The trial court explained that the Supreme Court had

given it wide latitude on holding Zoom hearings and that it was going to proceed.7




7
  We take judicial notice of our Supreme Court’s Amended Order No. 2020-28 entered April 24,
2020 which ordered the following measures to be implemented through May 31, 2020, as
follows in relevant part:

              1. With the exception of emergency and time-sensitive matters,
              including but not limited to, domestic violence hearings,
              emergency custody hearings, temporary child support hearings,
              evidentiary hearings in criminal cases, in-custody arraignments, in-
              custody preliminary hearings under RCr 3.10, in-custody bond
              motions, in-custody probation violation hearings, and in-custody
              juvenile detention hearings, all civil and criminal dockets shall be
              canceled, unless a judge determines in his or her discretion that a
              matter requires prompt attention.

              All participants to a proceeding, including parties and attorneys,
              must be allowed to participate remotely. Judges must use available
              telephonic and video technology to conduct all hearings, unless the
              parties are unable to participate remotely.

              …

              2. Effective Wednesday, April 1, 2020, all judicial facilities will
              be closed to in-person services. Signage shall be posted at all
              public entry points notifying individuals of the following
              restrictions:

                  a. Only attorneys and parties required to attend emergency, in-
                  person hearings and individuals seeking emergency protective
                  orders, interpersonal protective orders, and emergency custody
                  orders will be permitted inside the building. . . .



                                               -7-
             RCr 8.28(1) provides in relevant part that “[t]he defendant shall be

present at the arraignment, at every critical stage of the trial including the

empaneling of the jury and the return of the verdict, and at the imposition of the

sentence.” Rule 8.28 “has codified the common law right to be present at criminal

proceedings, which has been recognized and preserved in the 6th Amendment to

the United States Constitution and Section 11 of the Kentucky Constitution.” Scott

v. Commonwealth, 616 S.W.2d 39, 42 (Ky. 1981).

             Pouncy-Allen was present at his sentencing hearing – albeit by means

of Zoom. The cases upon which he relies are distinguishable and were decided

long before we were faced with the unprecedented context of a pandemic. Indeed,

some of the cases that he has cited were decided long before the advent of video-

conferencing technology. Pouncy-Allen has failed to demonstrate that being

present remotely prevented him from exercising any right that he could have

exercised in person.

             Accordingly, we affirm.

             KRAMER, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.




                                          -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Steven Nathan Goens      Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Jenny L. Sanders
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-